 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   BYRON PRATT,                                     1:19-cv-01465-SKO (PC)

12                      Plaintiff,
                                                      ORDER TO SUBMIT APPLICATION
13          v.                                        TO PROCEED IN FORMA PAUPERIS
                                                      OR PAY FILING FEE WITHIN 45 DAYS
14   UNITED STATES OF AMERICA,
15                      Defendant.
16

17          Plaintiff Byron Pratt is a federal prisoner proceeding pro se in this civil rights action.

18   Plaintiff has not paid the $400.00 filing fee nor submitted an application to proceed in forma

19   pauperis pursuant to 28 U.S.C. § 1915.

20          Accordingly, IT IS HEREBY ORDERED that:

21          1. The Clerk’s Office shall send to Plaintiff an application to proceed in forma pauperis.

22          2. Within 45 days of the date of service of this order, Plaintiff shall submit the attached

23   application to proceed in forma pauperis, completed and signed, or, in the alternative, pay the

24   $400.00 filing fee for this action. Failure to comply with this order will result in dismissal of

25   this action.

26
     IT IS SO ORDERED.
27

28
 1
     Dated:   October 24, 2019             /s/   Sheila K. Oberto     .
 2                                   UNITED STATES MAGISTRATE JUDGE

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                 2
